Citation Nr: 1423423	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-02 985A	)	DATE
	)
	)

On appeal from the
National Cemetery Administration of the Department of Veterans Affairs (VA)


THE ISSUE

Basic eligibility for burial of the former service member's remains in a VA national cemetery.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel









INTRODUCTION

The late former service member served on active duty in the United States Army from September 2010 to October 2010.  He died in November 2010.  The appellant is his surviving sister.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the National Cemetery Scheduling Office of the VA National Cemetery Administration (NCA) in St. Louis, Missouri, which, as agency of original jurisdiction (AOJ), denied the appellant's claim of basic eligibility for burial of the former service member's remains in a VA national cemetery.


FINDINGS OF FACT

1.  The late former service member was released from active service under honorable conditions for a medical condition that was not a disability; he did not complete a continuous period of active duty of at least 24 months, nor did he complete his first full term of military service.

2.  The former service member is not service-connected for any disabilities.

3.  The appellant's brother is not eligible for burial in a VA national cemetery.


CONCLUSION OF LAW

The criteria for basic eligibility for burial of the former service member's remains in a VA national cemetery have not been met.  38 U.S.C.A. §§ 2402, 5303A (West 2002); 38 C.F.R. §§ 3.12a, 38.620 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As will be explained, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002). 

Nevertheless, the Board finds that the NCA has explained to the appellant the basis for the finding that the claimed benefit was denied.  The appellant has not asserted any prejudice in regard to the content or timing of the notice she has received.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

II.  Factual background and analysis: Basic eligibility for burial of the Veteran's remains in a VA national cemetery.

The pertinent military records show that the former service member enlisted in the United States Army and entered active duty in mid-September 2010.  During basic training, he experienced back pain that was attributed to a structural condition in his lumbar spine that was medically identified as an L5 vertebra that was "very minimally shifted forward."  This structural condition was not deemed by reviewing medical examiners to be a disability but because of it, he was no longer considered a viable candidate for military service and was recommended for discharge from active duty.  Service treatment records show that the back pain associated with his altered spinal mechanics identified above would resolve once he ceased participation in military training.  Because this condition was identified as structural, no further medical treatment could be provided.  The former serviceman's DD-214 reflects that he was given an uncharacterized discharge from active duty in mid-October 2010 and the narrative reason for separation was listed as a "condition, not a disability."  The former serviceman's DD-214 reflects that he served on active duty for a period of only one month and two days.

The former serviceman's death certificate shows that he died of a self-inflicted gunshot wound in late November 2010.  He was not service connected for any disabilities at the time of his death, nor did he have a pending claim for VA compensation benefits at the time of his death.  His surviving sister applied for burial benefits shortly afterwards in late November 2010, requesting that the remains of her brother be interred in a VA national cemetery.

In a December 2012 memorandum, VA determined, inter alia, that the former serviceman's discharge is considered honorable for VA purposes. 

38 C.F.R. § 38.620 provides that any veteran is eligible for burial in a VA national cemetery.  However, to be a "veteran" within the meaning of the regulation, the service member in question must have active military service and be released from such service under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 38.620(a) (2013).  And, in the present claim, to be eligible for certain VA benefits, including burial in a VA national cemetery, a service member who initially enters service after September 7, 1980, must perform a "minimum active-duty requirement;" either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty. An exception may be granted if the service member was discharged or released because of an early out or hardship (10 U.S.C.A. §§ 1171 or 1173); was discharged or released for a service-connected disability directly due to service; or, has a compensable service-connected disability.  If a person is, by reason of this section, barred from receiving any benefits under Title 38, United States Code (or under any other law administered by VA based on a period of active duty, the person's dependents or survivors are also barred from receiving benefits based on the same period of active duty.  38 U.S.C.A. § 5303A (West 2002); 38 C.F.R. § 3.12a(d) (2013).  

Generally, a person who initially enters active service after September 7, 1980, and who is discharged or released from a period of active duty before completing the shorter of: (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit administered by VA. 38 U.S.C.A. § 5303A(b)(1) (West 2002); 38 C.F.R. § 3.12a(a), (b) (2013).

Per his DD-214, the former serviceman did not have 24 months of continuous active duty service, and he did not complete the full period of active duty for which he enlisted.  The former serviceman enlisted in the Regular Army in September 2010 for a period of six years.  His DD Form 214 indicates that he was separated from service in October 2010, after having served for just more than one month, due to a structural condition of his lumbar spine that was not a medical disability and that he did not complete his first full term of service.  In addition, the former serviceman did not have any service-connected disabilities.  Therefore, none of the exceptions provided by 38 C.F.R. § 3.12a(d) apply.  

Based upon the evidence presented and the above discussion, the appellant's brother is not entitled to burial in a VA national cemetery as a matter of law because he did not serve the requisite minimum period of continuous active duty service prescribed by regulations, nor did he complete the full period of active duty for which he enlisted.  This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must therefore be denied based upon a lack of entitlement under the law.

 
ORDER

The appellant's brother is ineligible for burial in a national cemetery based on his military service; the appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


